Exhibit AGREEMENT This Agreement is made as of this 4th day of May, 2009 by and between the Parties listed below: The Parties SOVEREIGN BANK, having an office at 619 Alexander Road, Princeton, New Jersey 08540 (“Lender”); YOMAH, INC., a New Jersey corporation, having an address of 207 Carey Street, Lakewood, New Jersey 08701 (“Borrower”); SHEILA ROTTENBERG, AHARON ROTTENBERG (collectively, the “Individual Guarantors”), and KEDMA, INC., a New Jersey corporation (the “Corporate Guarantor” and, together with the “Individual Guarantors” collectively referred to herein as “Guarantors”) for purposes of this Agreement all having an address at 207 Carey Street, Lakewood, New Jersey 08701 (singly by name, and collectively, “Guarantors”); BARRY HERTZ, TRACK DATA CORPORATION, a Delaware corporation, SILVER POLISH, LLC, a New Jersey limited liability company, and ISAAC GENUTH, for purposes of this Agreement having an address c/o Steven Pfeffer, Esq., 2105 West County Line Road, Jackson, New Jersey 08527 (jointly and severally, singly by name, and collectively, “Assignees”) The Facts WHEREAS, Borrower is justly indebted to Lender in the principal amount of $22,029,000.00 (the “Loan”) pursuant to two promissory notes executed by Borrower, the first being a promissory note dated April 4, 2005 in the principal amount of $20,943,147.00 (“Note I”), and the second being a promissory note entitled Letter of Credit
